Citation Nr: 0104848	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  94-43 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial noncompensable rating for 
bilateral hearing loss.  

2.  Entitlement to an initial noncompensable rating for 
residuals of a fracture of the right index finger.  

3.  Entitlement to a 10 percent rating based on multiple 
noncompensable service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel 



INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993, rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona, which granted service connection for 
bilateral hearing loss, and residuals of a fracture of the 
right index finger, both evaluated as noncompensable.  The 
grants of service connection and the noncompensable 
evaluations were made effective April 30, 1993.


FINDINGS OF FACT

1.  The veteran failed to report without good cause for VA 
examinations scheduled in May 1997 and September 2000 in 
connection with his claims for increased ratings for 
bilateral hearing loss and residuals of a right index finger 
fracture.  

2.  The veteran has had no more than level II hearing loss in 
the right ear and level III hearing loss in the left ear at 
any time since the effective date of the grant of service 
connection for bilateral hearing loss.  

3.  Favorable or unfavorable ankylosis of the right index 
finger has not been demonstrated at any time since the 
effective date of the grant of service connection for 
residuals of a fracture of the right index finger.  

4.  Evidence has not been submitted showing that the 
appellant's multiple service-connected disabilities interfere 
with normal employability.  



CONCLUSIONS OF LAW

1.  A compensable rating for bilateral hearing loss is not 
warranted for any period since the effective date of the 
grant of service connection for that disability.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.655(b), Part 4, 
4.85, 4.86, 4.87, Diagnostic Code (DC) 6100 (1999, 2000)

2.  A compensable rating for residuals of a right index 
finger fracture is not warranted for any period since the 
effective date of the grant of service connection for that 
disability.  38 U.S.C.A. § 1155, (West 1991); 38 C.F.R. 
§§ 3.321, 3.655(b), 4.31, 4.40, 4.45, 4.71(a), DC 5225, 5216 
(2000).  

3.  The criteria for the assignment of a single 10 percent 
rating based on multiple service-connected disabilities are 
not met.  38 C.F.R. § 3.324 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters 

Recently enacted law provides that upon receipt of a complete 
or substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of that notice, the 
Secretary shall indicate which portion, if any, the 
Secretary, in accordance with section 5103A of this title and 
any other applicable provisions of law, will attempt to 
obtain on behalf of the claimant.  H.R. 4864, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
§ 5103A)

Further, the law provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law further provides that 
the Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  H.R. 4864, the Veterans Claims 
Assistance Act of 2000, (to be codified at 38 U.S.C.A. 
§ 5103A(a)(1)-(3)).  

Governing law now specifically provides that the duty to 
assist includes obtaining relevant records (including private 
records) that the claimant adequately identified to the 
Secretary and authorizes the Secretary to obtain, and that 
whenever the Secretary, after making such reasonable efforts, 
is unable to obtain all of the relevant records sought, the 
Secretary shall notify the claimant that the Secretary is 
unable to obtain records with respect to the claim.  The 
notification must identify the records the Secretary is 
unable to obtain; explain the efforts that the Secretary made 
to obtain those records; and, describe and further action to 
be taken by the Secretary with respect to the claim.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(1), (2)).  The law further states that 
whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c), the efforts to obtain those records shall 
continue until the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  
Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103A(b)(3)).  

Current law more specifically provides that the assistance 
provided by the Secretary shall include obtaining the 
following records if relevant to the claim:  

(1)  The claimant's service medical 
records and, if the claimant has 
furnished the Secretary information 
sufficient to locate such records, other 
relevant records pertaining to active 
military, naval, or air service that are 
held or maintained by a governmental 
entity.  

(2)  Records of relevant medical 
treatment or examination of the claimant 
at Department health-care facilities or 
at the expense of the Department, if the 
claimant furnishes information sufficient 
to locate those records.  

(3)  Any other relevant records held by 
any Federal department or agency that the 
claimant adequately identifies and 
authorizes the Secretary to obtain.  

Veterans Claims Assistance Act of 2000, (to be codified at 
38 U.S.C.A. § 5103(c)).  

The law further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is deemed "necessary" if the evidence of record 
(lay or medical) includes competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  Veterans Claims Assistance Act of 
2000 (to be codified at 38 U.S.C.A. § 5103A(d)).  

Newly enacted legislation now provides as follows:  

(a)  Except as otherwise provided by law, 
a claimant has the responsibility to 
present and support a claim for benefits 
under laws administered by the Secretary.  

(b)  The Secretary shall consider all 
information and lay and medical evidence 
of record in a case before the Secretary 
with respect to benefits under laws 
administered by the Secretary.  When 
there is an approximate balance of 
positive and negative evidence regarding 
any issue material to the determination 
of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  

Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ___(2000) (to be codified at 38 U.S.C. 
5107)

The RO has informed the veteran by its letters, the statement 
of the case, and the supplemental statements of the case; of 
the evidence needed to substantiate his claim, and has also 
advised him of the evidence it has obtained and of any 
evidence he should obtain.  The RO has also repeatedly sought 
to obtain all records of treatment reported by the veteran.  
Further, it has afforded him VA examinations, and the 
opportunity for additional examinations.  The Board finds 
that these efforts have resulted in compliance with the 
notice and duty to assist requirements of current law.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified at 
38 U.S.C. § 5103A).  Under the law, no further assistance is 
required prior to adjudication of this claim.

Factual Background

A review of the service medical records (SMRs) reveals that 
the veteran's hearing acuity was within normal limits upon 
pre-induction examination in May 1966.  He suffered a 
fracture of the distal phalanx of the right ring finger in 
1969 when a window was closed on it.  At the time of a 
separation examination in August 1969, he exhibited a slight 
bilateral hearing loss.  Residuals of the fracture of the 
right index finger were not complained of or reported. 

The veteran filed a claim for compensation benefits in April 
1993.  

On the authorized VA audiological evaluation in July 1993, 
pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
10
50
80
90
LEFT
10
55
75
85

The average puretone loss was 58 percent in the right ear, 
and 56 percent in the left.  Speech audiometry revealed 
speech recognition ability of 100 percent in the right ear 
and of 100 percent in the left ear.  Bilateral high frequency 
hearing loss was diagnosed.  Applying these findings to the 
rating criteria discussed below, they show level II hearing 
loss in the right ear, and level I hearing loss in the left.

In a September 1993 rating action, the RO established service 
connection for bilateral hearing loss and residuals of a 
fracture of the right index finger.  Noncompensable ratings 
were assigned.  Entitlement to a compensable evaluation for 
multiple noncompensable disabilities was denied.  

Subsequent records include another VA audiometric examination 
in April 1994. At that time, pure tone thresholds, in 
decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
20
55
70
80
LEFT
25
60
80
85

A mild to severe sloping sensorineural hearing loss, greater 
in the left ear than the right, was reported.  The examiner 
did not certify the percentage of speech recognition ability.  
Speech recognition ability was interpreted as mildly reduced.  
The veteran was noted to be a candidate for hearing aids.  

In a July 1994 statement, the veteran indicated that he now 
wore hearing aids in both ears.  He also expressed 
dissatisfaction with the recent evaluation.  

On another authorized VA audiological evaluation in February 
1995, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
15
50
75
80
LEFT
15
60
75
85

The average puretone decibel loss was 55 in the right ear and 
59 in the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in the right ear and of 88 
percent in the left ear.  These findings equate to level I 
hearing loss in the right ear and level III hearing loss in 
the left ear.

Subsequently dated records in the claims folder reveal that 
the veteran failed to report for a personal hearing scheduled 
in July 1996, and for scheduled evaluation examinations in 
May 1997 and September 2000.  Nothing in the record suggests 
that notice of the scheduled hearing or examinations was 
returned as undeliverable.  Examination of the record 
reflects that notice was sent to the veteran's last known 
address of record.  

The Board observes that the veteran has not contacted VA 
since the scheduled examinations and, as such, no claim of 
good cause for the failure to report has been submitted.  

Criteria

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2000).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.49 (2000); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2000).  

Under VA regulations, it is incumbent upon the appellant to 
submit to a scheduled VA examination if he is applying for, 
or in receipt of, compensation.  Desek v. Derwinski, 2 Vet. 
App. 519 (1992).  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  

Bilateral Hearing Loss

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other disease of 
the ear.  

Under the regulations in effect prior to June 10, 1999, the 
evaluations of unilateral defective hearing range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000, and 4000 cycles per second 
(Hertz).  To evaluate the degree of disability from defective 
hearing, the rating schedule establishes 11 auditory acuity 
levels from Level I for essentially normal acuity through 
Level XI for profound deafness.  38 C.F.R. § 4.85.

Under the old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 cycles per second.  VA Regulations - Title 38 Code 
of Federal Regulations Schedule for Rating Disabilities - 
Transmittal Sheet 23 (October 22, 1987).  See 52 Fed. Reg. 
44117-44122 (1987) and correction 52 Fed. Reg. 40439 (1987).  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven auditory acuity levels designated from 
level I for essentially normal acuity through level XI for 
profound deafness.  38 C.F.R. § 4.85 and Part 4, Diagnostic 
Codes 6100 to 6110 (1998).

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from Level I for 
essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  If impaired hearing is service-connected in 
only one ear, in order to determine the percentage evaluation 
from Table VII, the non-service-connected ear will be 
assigned a Roman Numeral designation for hearing impairment 
of I. 38 C.F.R. § 4.85 (2000).

The new regulations added the provisions of 38 C.F.R. § 4.86 
(2000), which provide for rating unusual patterns of hearing 
loss as follows:

(a) When the puretone threshold at each 
of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist 
will determine the Roman numeral 
designation for hearing impairment from 
either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear 
will be evaluated separately.

(b) When the puretone threshold is 30 
decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the 
rating specialist will determine the 
Roman numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the next higher Roman 
numeral.  Each ear will be evaluated 
separately.

When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

VA's General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation.  If the revised version of the 
regulation is more favorable, the retroactive reach of that 
regulation under 38 U.S.C.A. § 5110(g) (West 1991), can be no 
earlier than the effective date of that change.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).

Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the Schedule and the current regulations in order 
to ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  In this case 
neither version of the regulations is more favorable to the 
veteran.  The rating criteria for normal patterns of hearing 
loss are essentially unchanged.  The veteran does not have an 
unusual pattern of hearing loss as defined in 38 C.F.R. § 
4.86(a), (b), thus, he could not benefit from the 
consideration of that new regulation.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (prior to 
and after June 10, 1999).

Residuals of a Right Index Finger Fracture

The Schedule provides disability ratings up to 50 percent for 
limitation of motion and ankylosis of multiple or single 
fingers.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5216-5227 
(2000).  

In classifying the severity of ankylosis and limitation of 
motion of single digits and combinations of digits the 
following rules will be observed: (1) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, with 
either joint in extension or in extreme flexion, will be 
rated as amputation; (2) Ankylosis of both the 
metacarpophalangeal and proximal interphalangeal joints, even 
though each is individually in favorable position, will be 
rated as unfavorable ankylosis; (3) With only one joint of a 
digit ankylosed or limited in its motion, the determination 
will be made on the basis of whether motion is possible to 
within 2 inches (5.1 centimeters) of the median transverse 
fold of the palm; when so possible, the rating will be for 
favorable ankylosis, otherwise unfavorable; (4) With the 
thumb, the carpometacarpal joint is to be regarded as 
comparable to the metacarpophalangeal joint of other digits.

Pursuant to DC 5225, unfavorable or favorable ankylosis of 
the right index finger (major or minor), warrants a 10 
percent disability evaluation.  


Multiple Noncompensable Service-Connected Disabilities

Pursuant to 38 C.F.R. § 3.324, a veteran suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree shall be awarded a 10 percent rating, but 
not in combination with any other rating.  See 38 C.F.R. § 
3.324.

Analysis

Bilateral Hearing Loss

In this case, the record reflects that the appellant failed 
to report for VA examinations on two separate occasions.  The 
appellant did not provide VARO with a mailing address other 
than that already of record.  Moreover, the appellant has not 
presented any evidence of "good cause" for failing to report 
for either the May 1997 or September 2000 examinations.  The 
Board notes that the examinations were specifically scheduled 
to assist the appellant in the development and adjudication 
of his increased disabilities claims.  As noted above, when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  38 C.F.R. 
§ 3.655(b) (2000).  

The Board notes that a comparison of the VA regulations 
pertaining to evaluation of hearing loss, prior to and after 
June 10, 1999, with the audiometric results from July 1993, 
April 1994, and February 1995 is necessary in view of Karnas, 
supra.  The Board observes that the evidence of record fails 
to show a compensably disabling bilateral hearing loss 
disability under either criteria.  

The most recent examination of record in February 1995 shows 
audiological evaluation findings that reflect an average 
puretone decibel loss of 55 decibels in the right ear and 59 
decibels in the left ear with speech discrimination ability 
of 96 percent in the right ear and 88 percent in the left 
ear.  These findings correspond to the numeric designation of 
I in the right ear and III in the left ear under the revised 
regulations.  These findings correspond to the numeric 
designation of I in the right ear and II in the left ear 
under the old regulations.  These numeric codes representing 
hearing impairment warrant a noncompensable rating.  See 38 
C.F.R. §§ 4.85 and 4.87,  DC 6100; Table VI (prior to and 
after June 10, 1999); 38 C.F.R. § 4.85(b) and (e) (prior to 
and after June 10, 1999.  The appellant reported that he now 
wears hearing aids in both ears.  The noncompensable 
evaluation contemplates the use of hearing aids.  As such, 
the Board finds that the preponderance of the evidence is 
against the claim, and an increased evaluation is not 
warranted.  38 U.S.C.A. § 5107, Lendenmann, 3 Vet. App. at 
349.  

Similarly, audiometric results from testing in July 1993 and 
April 1994 also result in noncompensable examiantions under 
the old or new criteria.  Therefore, it is evidence that the 
proper rating for bilateral hearing loss is currently in 
effect and that the change in regulations had no impact upon 
the outcome of the veteran's claim for compensable service-
connected hearing loss.  See Edenfield v. Brown, 8 Vet. App. 
384 (1995).

In reaching this determination, the Board has considered 
whether the veteran is entitled to "staged" ratings as 
prescribed in Fenderson v. West, 12 Vet. App. (1999).  The 
Board concludes that consideration of all medical 
examinations since the veteran filed his claim results in the 
same conclusion, that a compensable disability rating for his 
service-connected hearing loss is not warranted at any time.  
Id.  

Residuals of a Fracture of the Right Index Finger

The appellant failed to report for VA examinations on two 
separate occasions.  The appellant did not provide VA with a 
mailing address other than that already of record.  Moreover, 
the appellant has not presented any evidence of "good cause" 
for failing to report for either the May 1997 or September 
2000 examinations.  The Board notes that the examinations 
were specifically scheduled to assist the appellant in the 
development and adjudication of his increased disabilities 
claims.  As noted above, when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  38 C.F.R. § 3.655(b) (2000).  

At the time of initial service connection for the right index 
finger disorder, the record contained no clinical findings 
regarding the veteran's right index finger.  Therefore, a VA 
examination was necessary in order to determine if the 
veteran's right index finger disability resulted in 
limitation of motion to a degree which would constitute 
favorable or unfavorable ankylosis and thus warrant a 
compensable evaluation under the provisions of 38 C.F.R.§ 
4.71(a), DCs 5225, 5216.  

As the records now stands, the clinical evidence of record 
fails to document the degree of limitation of motion, if any, 
in the right index finger, and a compensable evaluation 
cannot be assigned based on the criteria of DCs 5225 or 5216 
for favorable or unfavorable ankylosis of the index finger.  
The Board must rate the veteran's disability on the basis of 
the evidence of record.  Since that record does not disclose 
limitation of motion of the service connected right index 
finger, the claim for an initial compensable rating for 
residuals of a fracture of the right index finger must be 
denied.

In reaching this determination, the Board has considered 
whether the veteran is entitled to "staged" ratings as 
prescribed in Fenderson, supra.  Clearly, a compensable 
disability rating for his service-connected residuals of a 
right index finger fracture are not warranted at any time 
since service connection was initially established upon 
rating decision in September 1993.  Id.  

Claim for a Single 10 Percent Rating Under 38 C.F.R. § 3.324

Pursuant to 38 C.F.R. § 3.324, a veteran suffering from two 
or more separate permanent service-connected disabilities of 
such character as clearly to interfere with normal 
employability, even though none of the disabilities may be of 
compensable degree shall be awarded a 10 percent rating, but 
not in combination with any other rating.  See 38 C.F.R. § 
3.324.

Service connection is currently in effect for fracture of the 
right fifth finger and bilateral hearing loss.  Each of these 
disabilities is rated as noncompensably disabling.

In this case, the appellant has not presented evidence nor 
does the evidence of record establish that his noncompensably 
rated service-connected disabilities interfere with normal 
employability.  Therefore, no basis under the cited 
regulation exists for the assignment of a compensable rating 
based on multiple noncompensable service-connected 
disabilities.

Final Note As To All Issues

The provisions of 38 C.F.R. § 3.102 is not for application in 
this case as there is not an approximate balance of the 
positive and negative evidence, which does not satisfactorily 
prove or disprove the claim, for the reasons discussed above.


ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  

An initial compensable rating for residuals of a fracture of 
the right index finger is denied.  

A 10 percent rating for multiple noncompensably rated 
service-connected disabilities is denied.  



		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

